Exhibit 10.1

 

SUBLICENSE AGREEMENT

 

* Certain confidential portions of this Exhibit were omitted by means of marking
such portions with brackets (“[****]”) because the identified confidential
portions (i) are not material and (ii) would be competitively harmful if
publicly disclosed.

 

This SUBLICENSE AGREEMENT (the “Agreement”) is made and signed as of June 27,
2018 (the “Effective Date”) by and between MABVAX THERAPEUTICS HOLDINGS, INC.,
with a principal place of business at 11535 Sorrento Valley Road, Suite 400, San
Diego, CA 92121 (“MabVax”), on the one hand, and Y-MABS THERAPEUTICS INC., with
a principal place of business at 230 Park Avenue, Suite 3350, New York, NY 10169
(“YmAbs”), on the other hand. MabVax and YmAbs are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, MabVax and Sloan-Kettering Institute for Cancer Research, (“SKI”) have
entered into that certain Exclusive License Agreement dated June 30, 2008 and
amended on May 11, 2011 (and subject to the side letter agreement of even date
hereof (the “Side Letter”) of MabVax and SKI), under which SKI granted MabVax an
exclusive license under SKI’s rights in the invention that is the subject of the
disclosure entitled “Polyvalent Conjugate Vaccines for Cancer (SK#14491),” and
patent rights thereon (the “SKI License Agreement”);

 

WHEREAS, MabVax desires to grant to YmAbs, and YmAbs desires to obtain, a
sublicense under MabVax’s interest and rights in, to, and under such patent
rights for use in developing and commercializing a vaccine against
neuroblastoma; and

 

WHEREAS, SKI and MabVax have agreed to amend certain terms of the SKI License
Agreement with respect to, among other things, the obligations hereby assumed by
YmAbs or its sublicensees in accordance with the Side Letter of MabVax and SKI.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Agreement and intending to be legally bound, the Parties agree
as follows:

 

 

 

ARTICLE 1. DEFINITIONS

 

The terms, as defined herein, shall have the same meanings in both their
singular and plural forms:

 

1.1“Affiliate” means a corporation, partnership, trust or other entity that
directly, or indirectly through one or more intermediates, controls, is
controlled by or is under common control with a specified Party but only for so
long as such relationship exists. For such purposes, “control”, “controlled by”,
and “under common control with” shall mean the possession of the power to direct
or cause the direction of the management and policies of an entity, whether
through the ownership of voting equity, voting member or partnership interests,
control of a majority of the board of directors or other similar body, by
contract, or otherwise, including without limitation, in the case of a
corporation, the direct or indirect ownership of fifty percent (50%) or more of
its outstanding voting shares.

 



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

  



 

 

 





1.2“Control” means, with respect to items, information, or intellectual property
rights (including patents, patent applications and/or know-how), possession by a
Party of the power and authority, whether arising by ownership, license, or
other authorization, to grant and authorize the licenses or sublicenses, as
applicable, under such items, information, or intellectual property rights
(including patents, patent applications and/or know-how) of the scope granted to
the other Party in this Agreement.

 

1.3“FDA” means the United States Food and Drug Administration.

 

1.4“Field” means the prevention or treatment of neuroblastoma by means of
administering a bi-valent ganglioside vaccine.

 

1.5“Know-How” means ideas, inventions, discoveries, trade secrets, know how,
improvements, data, and information (which as of the Effective Date are not
subject to a patent or patent application), together with all experience, data,
formulas, procedures, and results, and improvements thereon, that (a) exist as
of the Effective Date, (b) are under the Control of MabVax, and (c) are listed
on Exhibit B.

 

1.6“Licensed Process” means any process which either (a) is covered in whole or
in part by the Patent Rights, (b) would infringe a Valid Claim but for this
Agreement, or (c) uses Know-How, in each case, in any country in which such
process is practiced.

 

1.7“Licensed Product” means any product or part thereof which: (a) either (i) is
covered in whole or in part by the Patent Rights; (ii) would infringe a Valid
Claim but for this Agreement; or (iii) uses Know-How, in each case, in the
country in which any product or part thereof is made, leased, used or sold; or
(b) is manufactured using a Licensed Process.

 

1.8“Net Income” means [****].

 

1.9“Patent Rights” means: (a) the United States and foreign patents and patent
applications listed in Exhibit A which is a subset of the patents and patent
applications licensed to MabVax in the SKI License Agreement; (b) United States
and foreign patents issued from the applications listed in Exhibit A, and from
divisionals and continuations of these applications; (c) claims of U.S. and
foreign continuation-in-part applications, and of the resulting patents, which
are directed to subject matter specifically described in or entitled to or claim
priority on the U.S. and foreign patent applications listed in Exhibit A; and
(d) any reissues, extensions, substitutions, re-examinations, supplementary
protection certificates, and patents of addition of patents and patent
applications described in (a), (b), or (c) above.

  



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 2 

 

 





1.10“Priority Review Voucher” means a voucher issued to YmAbs under the United
States Congress Rare Pediatric Disease Priority Review Voucher Program,
effectuated by the

 

 FDA under Section 529 to the Federal Food, Drug, and Cosmetic Act as part of a
rare pediatric disease product application made by YmAbs for a Licensed Product
only.



 

1.11“Territory” means worldwide.

 

1.12“Valid Claim” means any claim of an issued and unexpired patent within the
Patent Rights that has not been held unenforceable, unpatentable or invalid by a
decision of a court or governmental agency of competent jurisdiction, which
decision is unappealable or unappealed within the time allowed for appeal.

 

ARTICLE 2. GRANT

 

2.1          Sublicense. Subject to the terms and conditions of this Agreement
and the SKI License Agreement, MabVax hereby grants to YmAbs under all rights
granted to it under the SKI License Agreement including the Patent Rights and
Know-How, an exclusive (even to MabVax), worldwide sublicense, including the
right to grant sublicenses, to develop, make, have made, use, sell, offer to
sell, import, and export Licensed Products in the Field in the Territory and to
use the Know-How in connection therewith. For clarity, the Parties intend that
YmAbs shall have the right to practice all rights granted to MabVax under the
SKI License Agreement to the extent applicable to the exploitation of the
Licensed Products in the Field in the Territory.

 

2.2          The SKI License Agreement. YmAbs acknowledges that the rights
granted to YmAbs under this Agreement that constitute a sublicense under the SKI
License Agreement are, in addition to being limited by and are subject to the
terms and conditions of this Agreement, further limited by the terms and
conditions of the SKI License Agreement. Notwithstanding Article 8, pursuant to
the SKI License Agreement, YmAbs acknowledges that MabVax will furnish to SKI a
true and complete copy of this Agreement and any current and future amendments
thereto.

 

2.3           Incorporation by Reference. MabVax and YmAbs hereby agree that the
SKI License Agreement is incorporated into this Agreement by reference and made
a part hereof, and the terms and conditions of the SKI License Agreement shall
govern the sublicense from MabVax to YmAbs pursuant to Section 2.1, provided
however that it is understood and agreed that YmAbs’ obligations resulting from
such incorporation of the SKI License Agreement shall never exceed those
described in Section 3.4 below (for clarity, such incorporation does not limit
payment obligations owed by YmAbs to MabVax directly). Nothing in this Agreement
shall be deemed to grant to YmAbs any rights under the rights sublicensed to it
under the SKI License Agreement beyond those MabVax has the right to grant to
YmAbs pursuant to the SKI License Agreement.

 



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 3 

 

 





2.4          Transfer of Know-How. Within thirty (30) days after the Effective
Date, MabVax shall deliver to YmAbs the materials and information set forth in
Exhibit B. The Parties acknowledge and agree that YmAbs will obtain directly
from SKI additional information and know-how relating to an
investigator-sponsored clinical trial of Licensed Products in the Field
conducted by SKI, and that such information and know-how is not included in the
Know-How.

 

2.5          Transfer of Vaccine. Any and all supply of the neuroblastoma
vaccine owned by MabVax as of the Effective Date shall be transferred to YmAbs
within fifteen (15) days after the Effective Date at no charge to YmAbs.

 

ARTICLE 3. CONSIDERATION & DILIGENCE OBLIGATIONS

 

3.1          Upfront Payment. In partial consideration for the rights granted to
YmAbs under this Agreement, YmAbs shall pay to MabVax a one-time, non-refundable
payment of seven hundred thousand U.S. dollars ($700,000) within five (5) days
after YmAbs’ receipt of the Know-How pursuant to Section 2.4.

 

3.2          Continuation Payment. In partial consideration for the rights
granted to YmAbs under this Agreement, YmAbs shall pay to MabVax a one-time,
non-refundable payment of six hundred thousand U.S. dollars ($600,000) within
five (5) days after the first anniversary of the Effective Date, provided that
no notice of termination of this Agreement has been made by YmAbs before such
date.

 

3.3Priority Review Voucher Revenue Share.

 

(a)In partial consideration for the rights granted to YmAbs under this
Agreement, YmAbs shall pay MabVax a one-time amount equal to twenty percent
(20%) of Net Income for the sale by YmAbs of one Priority Review Voucher.

 

(b)YmAbs will use commercially reasonable efforts to obtain the Priority Review
Voucher set forth in Section 3.3(a) and thereafter to sell such Priority Review
Voucher.

 

3.4          Assumed Obligations. In consideration for the rights granted to
YmAbs under this Agreement, YmAbs agrees that it shall solely be responsible for
the amounts payable by MabVax to SKI and the other obligations of MabVax to SKI
pursuant to the SKI License Agreement to the extent incurred after the Effective
Date and solely (i) arising out of YmAbs’ exercise of its sublicense under the
SKI License Agreement and (ii) to the extent applicable to Licensed Products in
the Field, including without limitation those that are set forth in Exhibit C
(the “Assumed Obligations”). Such payments shall be made in accordance with
Sections 5.5 and 5.6 of the SKI License Agreement, applied mutatis mutandis as
if such payments were payable by MabVax to SKI. YmAbs confirms that it has
received a copy of and reviewed a copy of the SKI License Agreement, and
covenants that it shall perform all obligations of MabVax to the extent incurred
after the Effective Date and solely (i) arising out of YmAbs’ exercise of its
sublicense under the SKI License Agreement and (ii) to the extent applicable to
Licensed Products in the Field.



 



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 4 

 

 

3.5          Clarification. For clarity, no development milestones or royalties
are payable by YmAbs to MabVax under this Agreement in consideration for the
rights granted by MabVax under this Agreement. Any payments payable by MabVax to
SKI under the SKI License Agreement arising as a result of payments made by
YmAbs to MabVax under this Agreement shall be of no concern to YmAbs. For
clarity, this Section 3.5 does not supersede the Assumed Obligations in Section
3.4. Further, for clarity it is noted that YmAbs shall not assume any
obligations of MabVax to make payments to SKI under clause 4 of the Side Letter.

 

3.6Diligence Milestones. YmAbs agrees to use [****] to:

 

(a)[****] within [****] from the Effective Date of this Agreement;

(b)[****] within [****] from the Effective Date of this Agreement; and

(c)make (or have made) the [****] within [****] from the Effective Date of this
Agreement.

 

ARTICLE 4. RECORDS

 

4.1          Records. YmAbs will keep, and cause its Affiliates and sublicensees
to keep, full, complete and proper records and accounts of the sales of Priority
Review Vouchers in sufficient detail to enable the payment set forth in Section
3.3(a) to be determined.

 

ARTICLE 5. INTELLECTUAL PROPERTY

 

5.1          Prosecution. As of the Effective Date, [****] is responsible for
the prosecution and maintenance of the Patent Rights under the supervision of
[****] [****].

 

5.2          Cooperation. [****] shall fully cooperate with and assist [****] in
performing activities reasonably required for filing and prosecuting patent,
trademark and copyright applications and otherwise protecting [****] rights to
any of the Know-How. In this regard, [****] shall execute such filings,
assignments and other documents as [****] deems necessary. [****] will reimburse
[****] for all reasonable costs and expenses incurred in performing [****]
obligations under this Section 5.2.

  



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 5 

 

 

5.3Enforcement.

 

(a)[****] shall have the first right (but not the obligation) to institute,
prosecute, and control any action or proceeding with respect to any infringement
of Patent Rights, at [****]’ expense and by counsel of its own choice, in [****]
own name and under [****] direction and control, including the right to control
the defense of any challenges to such Patent Rights as a counterclaim in such
infringement proceeding as well as the defense of declaratory judgment actions.
[****] shall cooperate in the institution and prosecution of such infringement
suit, including without limitation consenting to being joined in such
infringement suit as a party plaintiff.

 

(b)If [****] determines not to institute an action or proceeding with respect to
a given infringement of Patent Rights, it shall notify and consult with [****]
of such decision, and [****] shall thereupon have the right (but not the
obligation) to institute an action or proceeding with respect to such
infringement, at [****] expense with counsel of its choice, [****]. If
[****]does not institute such action or proceeding [****], then [****] shall
thereupon have the right (but not the obligation) to institute such action or
proceeding, at [****] expense with counsel of its choice. If either [****] or
[****] determines to undertake such action or proceeding, [****] any such action
or proceeding as a party at [****] or [****], as applicable, if doing so is
necessary for the purposes of establishing standing.

 

(c)[****].

 

5.4          SKI License Agreement. Notwithstanding the foregoing provisions of
this Section 5, the provisions of the SKI License Agreement shall control with
respect to intellectual property rights and responsibilities should they
conflict with this Section 5.

 

ARTICLE 6. TERM AND TERMINATION

 

6.1          Term. The term of this Agreement shall commence on the Effective
Date and, unless this Agreement is earlier terminated in accordance with the
provisions herein, shall subject to Section 6.4 below end on the expiration or
termination date of the SKI License Agreement.

 

6.2          Termination for Material Breach. If either Party commits a material
breach of this Agreement, then the other Party may give the breaching Party
written notice of default and intent to terminate. The non-breaching Party shall
be entitled to terminate this Agreement if the breaching Party fails to cure the
default within sixty (60) days of receiving such written notice.

 

6.3          Termination at Will. YmAbs shall have the right to terminate this
Agreement at will upon [****] advance written notice to MabVax.

 

6.4          Termination of SKI License Agreement. This Agreement shall
terminate upon the expiration or termination of the SKI License Agreement,
provided that if YmAbs is in material compliance with this Agreement as of such
termination date, then this Agreement shall be assumed by SKI on the terms
negotiated hereunder as provided in Section 14.5 of the SKI License Agreement,
provided that SKI shall not be liable to YmAbs with respect to any obligations
of MabVax to YmAbs that exceed the obligations of SKI to MabVax under the SKI
License Agreement.



 



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 6 

 

 

6.5Effect of Termination or Expiration.

 

(a)           All rights and licenses granted to YmAbs under this Agreement
shall terminate upon termination of this Agreement. [****]. Termination shall
not relieve YmAbs of its obligations to pay any fees owed at the time of
termination and shall not impair any accrued right of MabVax. Termination shall
not relieve YmAbs of any obligation or liability accrued under this Agreement
prior to termination, or rescind any payment made to MabVax or action by YmAbs
prior to the time termination becomes effective.

 

(b)           YmAbs will redeliver and assign to MabVax all Know-how and
regulatory filings and approvals for Licensed Products then owned by YmAbs or
its Affiliates or sublicensees, [****]. In this regard, YmAbs shall execute such
filings, assignments and other documents as is necessary for such purpose.

 

(c)The following Articles shall survive the termination or expiration of this
Agreement:

 

(i)Article 4 (RECORDS);

 

(ii)Article 7 (REPRESENTATIONS AND WARRANTIES; LIMITATION OF LIABILITY;
INDEMNIFICATION);

 

(iii)Article 8 (CONFIDENTIALITY); and

 

(iv)Article 9 (MISCELLANEOUS PROVISIONS).

 

ARTICLE 7. REPRESENTATIONS AND WARRANTIES; LIMITATION OF LIABILITY;
INDEMNIFICATION

 

7.1Representations and Warranties.

 

(a)MabVax hereby represents and warrants to YmAbs that:

 

(i)               It is duly organized and validly existing under the laws of
its jurisdiction of organization and has the requisite power and authority to
execute, deliver and perform its obligations under this Agreement.

 

(ii)              MabVax has not granted as of the Effective Date, and shall not
grant during the Term, any right, option, license or interest in or to any of
the Patent Rights that is in conflict with the rights and licenses granted to
YmAbs under this Agreement.



 



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 7 

 

 

(iii)            As of the Effective Date, to MabVax’s knowledge, MabVax is not
in possession of information that would, in its reasonable opinion and to its
knowledge, render invalid and/or unenforceable any claims that are in any of the
Patent Rights, and MabVax has no knowledge of any infringement of any of the
Patent Rights by any third party.

 

(iv)            As of the Effective Date, MabVax is not currently bound by any
agreement with any third party, or by any outstanding order, judgment, or decree
of any court or administrative agency, that restricts it from granting to YmAbs
the rights and licenses as set forth in this Agreement.

 

(v)             MabVax has until now and will continue to comply with all of its
obligations to SKI under the terms of the SKI License Agreement in all material
respects and will not take any action to terminate the SKI License Agreement
without the prior written consent of YmAbs. Further, MabVax will not amend any
of the terms of the SKI License Agreement that affect the rights and/or
obligations of YmAbs, unless with the prior written approval of YmAbs, provided
that such prior written approval of YmAbs shall not be needed for amendment of
applicable provisions of the SKI License Agreement relating to payment
obligations that do not affect YmAbs’ obligations.

 

(vi)            Exhibit A contains a complete and accurate list of all patents
included in the Patent Rights that claim or Cover the Licensed Products or
Licensed Process. Except for the Patent Rights, MabVax does not own or Control
(by license or otherwise), as of the Effective Date, any patent that covers any
invention that is necessary or useful to develop, manufacture, or commercialize
any Licensed Product in the Field in the Territory.

 

(b)YmAbs hereby represents and warrants to MabVax that:

 

(i)              It is duly organized and validly existing under the laws of its
jurisdiction and has the requisite power and authority to execute, deliver and
perform its obligations under this Agreement.

 

(ii)             YmAbs will use commercially reasonable efforts to obtain and
seek to sell any resulting Priority Review Voucher as set forth in Section 3.3.

 

(iii)            For the term of this Agreement, upon the commencement of
clinical use, production, sale, or transfer by YmAbs, whichever occurs first, of
any Licensed Product, YmAbs shall obtain and carry in full force and effect
general liability insurance which shall protect YmAbs and MabVax in regard to
events covered by Section 7.5(b). Such insurance shall be written by a reputable
insurance company, shall list SKI as an additional named insured thereunder,
shall be endorsed to include liability coverage, and shall require thirty (30)
days written notice to be given to MabVax prior to any cancellation or material
change thereof that would violate the foregoing. The limits of such insurance
shall not be less than $[****] per occurrence with an annual aggregate of
$[****] for personal injury, death or property damage. YmAbs shall provide
MabVax with Certificates of Insurance evidencing the same.

 



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 8 

 

 

7.2          DISCLAIMER OF WARRANTY. EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY PROVIDES ANY WARRANTIES, WHETHER WRITTEN OR ORAL,
EXPRESS OR IMPLIED, REGARDING THE LICENSED PRODUCTS USED IN CLINICAL TRIALS OR
FOR COMMERCIAL USE, AND EACH PARTY HEREBY DISCLAIMS ALL OTHER WARRANTIES,
WHETHER WRITTEN OR ORAL, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND
FREEDOM FROM INFRINGEMENT OF THIRD PARTY RIGHTS.

 

7.3          LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER
PARTY FOR SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES
(INCLUDING WITHOUT LIMITATION DAMAGES RESULTING FROM LOSS OF USE, LOSS OF
PROFITS, INTERRUPTION OR LOSS OF BUSINESS, OR OTHER ECONOMIC LOSS) ARISING OUT
OF THIS AGREEMENT OR WITH RESPECT TO A PARTY’S PERFORMANCE OR NON-PERFORMANCE
HEREUNDER, EXCEPT WITH RESPECT TO ANY BREACH OF THE CONFIDENTIALITY OBLIGATIONS
OF ARTICLE 8 OR TO THE EXTENT THAT THE LOSS IS COVERED BY THE INDEMNIFICATION
OBLIGATIONS OF A PARTY UNDER SECTION 7.5. EXCEPT FOR MABVAX’S GROSS NEGLIGENCE
OR BREACH OF ANY OF ITS REPRESENTATIONS OR WARRANTIES HEREUNDER, MABVAX SHALL
NOT BE LIABLE TO YMABS FOR ANY DAMAGES UNDER THIS AGREEMENT EXCEEDING THE
AMOUNTS PAID TO MABVAX UNDER THIS AGREEMENT.

 

7.4         MabVax shall have no responsibility for the quality of the Know-How
and other items delivered to YmAbs. YmAbs agrees that the delivered Know-How and
other items are delivered “As Is,” “With All Faults,” and “With All Defects.”
YmAbs is solely responsible for determining whether the delivered Know-How and
other items have applicability or utility in YmAbs’ contemplated exploitation of
Licensed Products and in the Field, with no further assurances, and YmAbs
assumes all risk and liability in connection with such determination.

 

7.5Indemnification.

 

(a)               MabVax hereby agrees to indemnify, defend and hold harmless
YmAbs from and against any and all costs, expenses, judgments, liabilities,
damages and losses of any type (including reasonable attorney fees and costs)
that YmAbs may suffer as a result of [****], except to the extent arising from
an action for which YmAbs must indemnify MabVax pursuant to subsection (b).

 

(b)               YmAbs hereby agrees to indemnify, defend and hold harmless
MabVax from and against any and all costs, expenses, judgments, liabilities,
damages and losses of any type (including reasonable attorney fees and costs)
that MabVax may suffer as a result of [****], except to the extent arising from
an action for which MabVax must indemnify YmAbs pursuant to subsection (a).

 



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 9 

 

 

(c)               In the event that either Party seeks indemnification under the
terms of this Section 7.5(a or b), it shall inform the other Party of the claim
as soon as reasonably practicable after it receives notice thereof, shall permit
the indemnifying Party, at indemnifying Party’s cost, to assume direction and
control of the defence of the claim, and shall co-operate as requested (at the
expense of the indemnifying Party), in the defense of the claim. An indemnifying
Party shall not settle or otherwise compromise any claim or suit in any manner
that adversely affects the other Party hereunder or imposes obligations on the
other Party in addition to those set forth in this Agreement, without prior
written consent of the indemnified Party, for which consent shall not be
unreasonably withheld or delayed.

 

(d)               YmAbs hereby agrees to indemnify, defend and hold harmless
[****], and their respective successors, heirs and assigns (each an
“Indemnitee”), from and against any and all costs, expenses, judgments,
liabilities, damages and losses of any type (including reasonable attorney fees
and costs) that they may suffer as a result of [****]. In the event that an
Indemnitee seeks indemnification under the terms of this Section 7.5 (d) it
shall inform YmAbs of the claim as soon as reasonably practicable after it
receives notice thereof, shall permit YmAbs, at YmAbs’ cost, to assume direction
and control of the defence of the claim, and shall co-operate as requested (at
the expense of YmAbs), in the defence of the claim. YmAbs shall not settle or
otherwise compromise any claim or suit in any manner (i) that does not release
the Indemnitee from all liability with respect to such third party claims; or
(ii) that adversely affects [****], without prior written consent of [****], for
which consent shall not be unreasonably withheld or delayed.

 



ARTICLE 8. CONFIDENTIALITY

 

8.1          Each of the Parties undertakes to treat as strictly confidential
all information that it receives from the other Party relating to its business
affairs (“Confidential Information”). Each of the Parties may disclose the other
Party’s Confidential Information to its employees, directors, agents,
affiliates, or third party contractors, potential or actual investors, acquirers
or collaborators, and advisors (“Representatives”); provided that such
Representatives have a need to know the Confidential Information in order to
carry out this Agreement and are under a written obligation to safeguard the
Confidential Information prior to disclosure. This duty of confidentiality shall
not include Confidential Information that is already in the public domain, which
enters the public domain for reasons beyond the relevant Party’s control, or
which must be disclosed under a statutory obligation (provide the disclosing
Party uses reasonable efforts to seek confidential treatment thereof where
available). This duty of confidentiality shall survive any expiration or
termination of this Agreement for [****].

 



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 10 

 

 

8.2          Neither Party shall disclose the terms and conditions of this
Agreement or activities under this Agreement except as may be required by law or
rules of a securities exchange. Notwithstanding the foregoing, with respect to
complying with the disclosure requirements of any governmental authority or
securities exchange in connection with any required filing of this Agreement,
the Parties shall consult with one another concerning which terms of this
Agreement shall be requested to be redacted in any public disclosure of the
Agreement, and in any event each Party shall seek reasonable confidential
treatment for any public disclosure by any such governmental authority or
securities exchange. Each Party shall have the right to issue press releases in
regards to this Agreement with the prior written agreement of the other Party or
as required to comply with any law or by the rules of any stock exchange or
automated quotation system (in the case of such required disclosure, by
providing five (5) days’ notice to the other Party and reasonably considering
comments provided by such other Party within two (2) days after such notice, or
such shorter notice and comment time periods as the disclosing Party may
reasonably require).

 



ARTICLE 9. MISCELLANEOUS PROVISIONS

 

9.1          Relationship of the Parties. The Parties are independent
contractors and nothing herein shall be construed as creating a partnership,
joint venture, employment or the relationship of principal and agent between the
parties.

 

9.2          Assignment. This Agreement may not be assigned, in whole or in
part, by a Party without the prior written consent of the other Party, except
that such prior consent shall not be needed for assignment of this Agreement to
a Party’s affiliate or successor-in-interest (whether by merger, acquisition,
asset purchase, share purchase, or other transaction). Subject to the first
sentence of this Section 9.2, this Agreement will be binding upon, inure to the
benefit of and be enforceable by, the Parties’ successors and permitted assigns.

 

9.3          Further Actions. Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

 

9.4          Force Majeure. Neither Party shall be liable or responsible to the
other Party for loss or damages, nor shall it have any right to terminate this
Agreement for any default or delay attributable to any event beyond its
reasonable control and without its fault or negligence, including without
limitation acts of God, acts of government (including injunctions), fire, flood,
earthquake, strike, lockout, labor dispute, breakdown of plant, shortage of
critical equipment, loss or unavailability of manufacturing facilities or
material, casualty or accident, civil commotion, acts of public enemies, acts of
terrorism or threat of terrorist acts, blockage or embargo and the like;

 



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 11 

 

 

provided, however, that in each such case the Party affected shall (i) use
reasonable efforts to avoid such occurrence and to remedy it promptly and (ii)
give prompt notice of any such cause to the other Party. The Party giving such
notice shall thereupon be excused from such of its obligations hereunder as it
is thereby disabled from performing for so long as it is so disabled and for
thirty (30) days thereafter, and the Party receiving notice shall be similarly
excused from its respective obligations which it is thereby disabled from
performing; provided, however, that such affected Party commences and continues
to take reasonable and diligent actions to cure such cause. Notwithstanding the
foregoing, nothing in this Section 9.4 shall excuse or suspend the obligation to
make any payment due hereunder in the manner and at the time provided.

 

9.5              Notices. All notices and other communications hereunder shall
be in writing and shall be deemed given (a) if delivered personally or by
facsimile transmission (receipt verified), (b) three (3) business days after
mailed by registered or certified mail (return receipt requested), postage
prepaid, or (c) one (1) business day after sent by express courier service, to
the Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice, provided that notices of a change of address
shall be effective only upon receipt thereof):

 



If to YmAbs: YmAbs Therapeutics Inc.,
230 Park Avenue, Suite 3350
New York, NY 10169   USA   Att: Thomas Gad, President
Telephone: [****]   E-mail: [****]     With copies to: Y-mAbs Therapeutics Inc.
  230 Park Avenue, Suite 3350
New York, N.Y. 10169   Attn.: Sune R. Nyland, Esq.
Telephone: [****]
E-mail: [****]     If to MabVax: MabVax Therapeutics Holdings, Inc.   11535
Sorrento Valley Road, Suite 400
San Diego, CA 92121   USA  

Att: David Hansen, President and CEO
Telephone: 858.259.9405 x 301 

Mobile: [****]

E-mail: [****]



 

9.6          Governing Law; Jurisdiction. This Agreement shall be governed by
and interpreted in accordance with the substantive laws of the State of New
York, U.S.A., without regard to its or any other jurisdiction’s choice of law
rules. The Parties hereto submit and consent to the jurisdiction of the courts
of the State of New York, including the federal courts located therein, should
federal jurisdiction requirements exist, in any action brought to enforce (or
otherwise relating to) this Agreement.

  



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 12 

 

 



9.7          Amendment. No amendment, modification or supplement of any
provision of this Agreement shall be valid or effective unless made in writing
and signed by a duly authorized officer of each Party.

 

9.8          Waiver. No provision of this Agreement shall be waived by any act,
omission or knowledge of a Party or its agents or employees except by an
instrument in writing expressly waiving such provision and signed by a duly
authorized officer of the waiving Party. A waiver by either Party of any term or
condition of this Agreement in any instance shall not be deemed or construed to
be a waiver of such term or condition for any similar instance in the future or
any subsequent breach hereof.

 

9.9          Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable laws, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable laws, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement. In the event of such invalidity, the Parties shall seek to
agree on an alternative enforceable provision that preserves the original
purpose of this Agreement.

 

9.10        Construction. The descriptive headings of this Agreement are for
convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement. Except where the context
otherwise requires, wherever used the singular shall include the plural, the
plural the singular, the use of any gender shall be applicable to all genders.
The language of this Agreement shall be deemed to be the language mutually
chosen by the Parties and no rule of strict construction shall be applied
against either Party hereto.

 

9.11        Entire Agreement; Third Party Beneficiaries. This Agreement
constitutes and contains the complete, final and exclusive understanding and
agreement of the Parties, and cancels and supersedes any and all prior or
contemporaneous negotiations, correspondence, understandings, and agreements,
whether oral or written, between the Parties respecting the subject matter
hereof. This Agreement is not intended to confer upon any person other than the
Parties hereto, as applicable, any rights or remedies.

 

9.12        Counterparts; Electronic Delivery. This Agreement may be executed
simultaneously in two counterparts, either one of which need not contain the
signature of more than one Party, but both of which taken together shall
constitute one and the same agreement. Signatures to this Agreement transmitted
by facsimile, by email in “portable document format” or “.pdf”, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of this Agreement, shall have the same effect as physical delivery of
the paper document bearing original signature.

 

[Signature Page Follows]

 



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 13 

 

  

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the Effective Date by their duly authorized representatives as set forth below:

 

 



Y-MABS THERAPEUTICS, INC.   MABVAX THERAPEUTICS HOLDINGS, INC.             By:
/s/ Thomas Gad   By: /s/ J. David Hansen           Name: Thomas Gad   Name: J.
David Hansen           Title: Chairman, President   Title: President and CEO



  



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

 

 



Exhibit A

 

Patent Rights

 

[****]

  



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

 

 

Exhibit B

 

Know-How

 

[****]

 



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

 

 

Exhibit C

 

Assumed Obligations

 

Assumed obligations means all due diligence obligations under Article III,
payment obligations under Article V, reporting obligations under Article VI, and
obligations to SKI under Articles IX, XI, XII, XIII and XIV of the SKI License
Agreement, all solely with respect to the Licensed Products in the Field and
incurred after the Effective Date (as they may have been amended or waived with
respect to YmAbs or its sublicensees under the Side Letter of even date between
MabVax and SKI).

 

YmAbs agrees that it is solely responsible for performing all obligations under
the SKI License Agreement after the Effective Date that arise solely out of and
relate solely to YmAbs’ development, manufacture, use or commercialization of
Licensed Products in the Field, and that it will comply with all such terms of
the SKI License Agreement in a timely manner as required thereunder (all as they
may have been amended or waived with respect to YmAbs or its sublicensees under
the Side Letter of even date between MabVax and SKI).



 



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

